Citation Nr: 0322639	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  98-21 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for diastasis 
recti, residuals of ventral hernia, currently evaluated as 40 
percent disabling, to include entitlement to an 
extraschedular evaluation.

2.  Entitlement to an increased evaluation for the residuals 
of prostate cancer with stress incontinence, nocturia and 
impotence, currently evaluated as 20 percent disabling, to 
include entitlement to an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had over 20 years of active military service with 
the U.S. Navy and the U.S. Army, with periods of service from 
August 1958 to August 1962, August 1966 to December 1972, 
January to September 1975, and from June 1983 to August 1989.  
He also had several years of inactive military service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 1997 and 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, and Houston, Texas.  The appellant's claims 
folder is now within the jurisdiction of the latter RO.  

By his statements, the veteran has raised the issue of 
entitlement to extraschedular disability ratings for the 
above service-connected disorders.  The question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); see also VAOPGCPREC 6-96.  Therefore, the claims 
before the Board have been recharacterized as shown above in 
order to include this issue.

The appellant testified before the undersigned at a February 
2003 Travel Board hearing, sitting at San Antonio, Texas.  
After his hearing, he submitted additional evidence, without 
waiving the RO's consideration of such evidence in the first 
instance, which would ordinarily require remanding the case 
to the RO for issuance of a supplemental statement of the 
case (SSOC).  However, in the particular circumstances of 
this case, a remand is not required.  The Board is able to 
grant, in full, the benefits the appellant is seeking on 
appeal (i.e., the maximum ratings allowed for each service-
connected disability).  It is pointless to remand his case 
for a SSOC when a favorable decision can be made now, and 
remanding the case would only delay appellate disposition of 
the claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Accordingly, the Board is 
satisfied that the appellant has been accorded full due 
process of law, and appellate consideration of his case can 
proceed.

In recent correspondence, the appellant alluded to a pending 
claim of entitlement to an earlier effective date for the 
assignment of a 100 percent disability evaluation for post-
traumatic stress disorder (PTSD).  The record reflects that 
the appellant first sought an earlier effective date for the 
assigned rating by application dated in July 1996.  By rating 
decision dated in August 1998, the claim was denied.  

The appellant submitted a timely notice of disagreement in 
September 1998, and a Statement of the Case was issued in 
November 1999.  The record reflects that in the letter 
forwarding the Statement of the Case to the appellant, the RO 
apprised him that he had either the remainder of the one-year 
period from the time he had been advised of the challenged 
rating decision or from 60 days from the date of the mailing 
of the Statement of the Case to submit a Substantive Appeal 
(i.e., by August 1999 or January 2000, respectively, 
whichever was later).  The record does not reflect that the 
appellant filed a Substantive Appeal, or any document that 
may be so construed, within these timeframes, and the appeal 
was closed pursuant to 38 U.S.C.A § 7105.  

Because the appellant's recent correspondence is construed as 
indicating a desire to file a new claim for an earlier 
effective date for the 100 percent evaluation for PTSD, this 
matter is referred to the RO for appropriate action.   



FINDINGS OF FACT

1.  The veteran's diastasis recti is characterized by massive 
and persistent weakening of muscles of the abdominal wall so 
as to be inoperable.  

2.  The residuals of the appellant's prostate cancer surgery 
include symptoms approximating the wearing of absorbent 
materials which must be changed four times per day.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for 
service-connected residuals of ventral hernia, including 
diastasis recti, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
Diagnostic Code 7339 (2002).

2.  The criteria for a disability rating of 60 percent for 
residuals of prostate cancer with stress incontinence, 
nocturia and impotence, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.115a, 4.115b, 
Diagnostic Codes 7527, 7528 (2002).

3.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
residuals of ventral hernia or prostate cancer.  38 C.F.R. 
§ 3.321(b)(1) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  Veterans Claims Assistance Act 

Review of the claims file does not reflect that the veteran 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA), which was signed into law 
on November 9, 2000.  The VCAA includes an enhanced duty on 
the part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

However, in this decision, the Board is granting the 
appellant the maximum schedular benefit under applicable law 
for both of the disorders at issue.  The Board has considered 
whether further development and notice under the Veterans 
Claims Assistance Act of 2000 or other law should be 
undertaken.  However, given the results favorable to the 
appellant, such further action would not avail the appellant 
or assist in this inquiry.  

Generally Applicable Law and Regulation

The appellant's rating claims are to be decided based upon 
the application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which the functions affected, the 
anatomical location, and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  See 38 C.F.R. § 4.20.

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first two digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last two digits will be "99" for all unlisted conditions. 38 
C.F.R. § 4.27. 

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities.  It should also be noted that use of 
similarly descriptive terminology by medical professionals, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.

Increased evaluation for diastasis recti,
 currently evaluated as 40 percent disabling

The appellant's disability is evaluated under 38 C.F.R. § 
4.114, Diagnostic Code 7339.  The severity of the appellant's 
disorder is therefore contemplated as involving symptoms of a 
post-operative ventral hernia which is large, and not well 
supported by belt under ordinary conditions.  A 100 percent 
evaluation is appropriately assigned when the evidence 
approximates findings consistent with massive, persistent, 
severe diastasis of recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
abdominal wall so as to be inoperable.  38 C.F.R. § 4.114, 
Diagnostic Code 7339.  

In the adjudication of claims for VA benefits, the "benefit-
of-the-doubt" rule mandates that where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  After 
carefully consideration of the record in light of the 
appellant's contentions and the applicable law, the Board is 
of the opinion that such a state of evidentiary balance has 
been reached in this matter, and a 100 percent disability 
evaluation will be assigned.  

As noted above, the appellant's application for an increased 
disability was received in August 1994.  Examination of the 
evidence of record during the rating period suggests that the 
appellant has reported, and the evidence has not ruled out, 
the presence of a severity of the disorder tantamount to a 
finding of a "massive" and "persistent" diastasis of recti 
musculature so as to warrant the assignment of a 100 percent 
rating.  

Then of record was a September 1993 VA hospitalization 
report, indicating that the appellant underwent ventral 
surgical repair.  The record reflects that in May 1994, the 
appellant began to complain of increased pain and abdominal 
discomfiture.  In a September 1994 letter, John Hedberg, M.D. 
reported that the appellant was experiencing bulging, burning 
sensations and multiple hospitalizations for bowel 
obstructions.  He noted that the appellant was recently 
assessed as being 222 pounds, and that further surgeries 
would not be medically advisable until the appellant was 175 
pounds.  The appellant failing to achieve and maintain this 
weight loss, he continued, such surgery would be fruitless.  

In an April 1995 letter, Thomas A. Whitehill, M.D. noted that 
the appellant's hernia had again escaped.  He reviewed the 
appellant's report that he was unable to perform a variety of 
physical activities, including prolonged bending, laying on 
his side or stomach, stretching, or driving, and that other 
routine physical activities were severely limited.  In the 
physician's view, the appellant's quality of life was reduced 
by "85 to 90%."  He opined that the appellant was then 
"totally disabled," and that he could not be retrained for 
light duty work, as he was unable to remain seated in any 
classroom setting.  

While Dr. Whitehill observed that the appellant was of 
sufficient health to undergo further surgical correction, if 
certain conditions were met (i.e., the appellant to lose 
weight, the surgery having good results, and the appellant 
abstaining from any post-operative lifting for at least six 
weeks), the appellant was retrainable and could then perform 
"light duty" work.

In a January 1996 VA examination, the appellant was recorded 
as continuing to complain of increased symptoms from his 
hernia.  However, it was noted that the appellant then 
weighed 236 pounds, and that further hernia repair could only 
be conducted if the appellant achieved a weight loss to 160 
pounds.  

Medical records from the Rose Medical Center and those 
contained in the appellant's Social Security Administration 
file reflect continued treatment for various complaints 
associated with his ventral hernia.  

In a May 2001 examination conducted by a physician of the QTC 
Medical Services, the appellant's ventral hernia was 
described as including symptoms of intermittent constipation 
and intermittent pain.  It was noted that the appellant's 
weight fluctuated from 215 to approximately 240 pounds.  
Clinical examination of the appellant's abdomen showed that 
the ventral hernia was 18 centimeters by 4 centimeters and 
with reduced muscle tone.  


Subsequent to the February 2003 Travel Board hearing, the 
appellant proffered an April 2003 letter by Nathan W. 
Pearlman, M.D.  In substance, Dr. Pearlman reported that the 
appellant had undergone a surgical repair of the ventral 
hernia in February 1999, and that in view of the appellant's 
history, further attempts at surgical repair of the hernia 
were not to be attempted.  

In this matter, the evidence suggests that the appellant has 
consistently complained of such symptoms tantamount to 
finding of a "massive" and "persistent" weakening of recti 
muscles.  Although the record indicates that several attempts 
have been made at surgical correction of the disorder, 
equally consistent with the appellant's accounts, these 
efforts have not been successful.  The appellant's physician 
clearly states the remaining hernia is inoperable, in that 
further attempts to correct it cannot be made.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, the mandate to accord the benefit of the doubt is 
triggered when the evidence has reached an approximate stage 
of balance.  In this matter, the Board is of the opinion that 
this point has been attained.  Because a state of relative 
equipoise has been reached in this case, the benefit of the 
doubt rule will be applied.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993). 

The appeal will be granted.

Increased evaluation for the residuals of prostate cancer 
with stress incontinence, nocturia and impotence, currently 
evaluated as 20 percent disabling

The record reflects that by rating decision dated in January 
1997, service connection was granted for prostate cancer, 
secondary to herbicide exposure, and a 100 percent evaluation 
was assigned.  The disability was evaluated pursuant to 38 
C.F.R. 
§ 4.115b, Diagnostic Code 7528, under which malignant 
neoplasms of the genitourinary system are evaluated as 100 
percent disabling, and "[f]ollowing the cessation of 
surgical, X- ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. 
§ 3.105(e)."  It is further provided that [i]f there has 
been no local reoccurrence of metastasis, rate on residuals 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115(b), Diagnostic Code 7528.

Pursuant to the foregoing, the appellant's disability 
underwent a VA examination in November 1997.  By rating 
decision dated in August 1998, the appellant's disorder was 
reevaluated as 10 percent disabling based upon urinary 
frequency.  See 38 C.F.R. § 4.115a (Providing that urinary 
frequency with a daytime voiding interval between two and 
three hours, or; awakening to void two times per night, 
warrants a 10 percent rating, with a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night, warrants a 20 percent rating, and with 
daytime voiding interval less than one hour, or; awakening to 
void five or more times per night, warrants a 40 percent 
rating).  In due course of the appeal and by rating decision 
dated in July 2002, the rating was increased to 20 percent.  

The disorder may also be evaluated under 38 C.F.R. § 4.115b, 
Diagnostic Codes 7527 and 7528.  Under the former provision, 
residuals of prostate gland injuries, infections, and 
hypertrophy are evaluated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  

Under 38 C.F.R. § 4.115b, voiding dysfunction, including 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials that must be changed less than 
two times per day, is evaluated as 20 percent disabling.  
Voiding dysfunction requiring the wearing of absorbent 
materials that must be changed two to four times per day is 
evaluated as 40 percent disabling.  Lastly, voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials that must be changed more than four 
times per day is evaluated as 60 percent disabling.  38 
C.F.R. § 4.115b.  

The appellant argues that he experiences voiding dysfunction, 
and its severity is not contemplated by the currently 
assigned disability rating.  Having carefully reviewed the 
appellant's contentions in light of the evidence and the 
applicable law, the Board is of the opinion that the state of 
the evidence is in relative balance, and the claim will be 
granted.

During the November 1997 VA examination, the appellant 
related that he experiences "stress" incontinence - 
occurring when laughing or lifting heavy items.  He also 
reported that he experienced using urinary pads several times 
monthly.  However, various medical records generated both 
prior and subsequent to the VA rating examination reveal that 
the appellant has complained of a varying severity of urinary 
dysfunction.  In this instance, the appellant's subjective 
reports as to urinary frequency have not been contradicted by 
any medical evidence of record.

During the May 2001 QTC examination, the appellant's history 
included urinary frequency of eight to 10 times per day, with 
nighttime frequency of from two to three times.  During the 
February 2003 Travel Board hearing, the appellant related 
that he had near-continuous urinary leakage, and that he was 
then using homemade pads which he had to change four times 
per day.  

Given the subjective reports of the appellant in this matter, 
the evidence suggests that the appellant has symptoms 
tantamount (i.e., approximating) those required for the 
assignment of a 60 percent disability rating - the wearing of 
absorbent materials which must be changed more than four 
times per day.  On the basis of according the appellant the 
benefit of the doubt, the appeal will be granted.

In reaching this conclusion, the Board has carefully 
scrutinized the other potentially applicable diagnostic codes 
to ascertain whether a higher disability rating could be 
granted.  However, the appellant is not diagnosed as having 
renal dysfunction - the only other potentially applicable 
provision under which genitourinary dysfunction is evaluated.  

Extraschedular evaluations

The issue of entitlement to extraschedular disability ratings 
pursuant to 38 C.F.R. § 3.321(b) for the veteran's residuals 
of ventral hernia and prostate cancer has been raised by his 
statements.  In exceptional cases where schedular evaluations 
are found to be inadequate, the RO may refer a claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have 
the jurisdiction to address the issue when the veteran or his 
representative has raised it, and it is not precluded from 
reviewing an RO determination that referral is not warranted 
and confirming that decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
The Board will consider whether referral for an 
extraschedular rating is warranted in this case.  See 
VAOPGCPREC 6-96; Floyd, 9 Vet. App. at 95 (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own).  

The veteran is not prejudiced by the Board's consideration of 
this issue because "if the appellant has raised an argument 
or asserted the applicability of a law . . ., it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised."  VAOPGCPREC 16-92 at 7-8 
(O.G.C. Prec. 16-92); see also Bagwell, 9 Vet. App. 337.  
Moreover, the August 1998 statement of the case informed the 
veteran of the pertinent law and regulations, and he had an 
opportunity at his hearing before the undersigned to present 
argument specifically on this point.  

In light of the disability ratings being granted herein, 
further consideration of the applicability of extraschedular 
ratings is not warranted.  The veteran has been granted a 100 
percent rating for the residuals of ventral hernia and a 60 
percent rating (the highest schedular rating allowed) for 
residuals of prostate cancer.  In one of his statements, the 
veteran argued he should get extraschedular ratings because 
the ratings for all his various service-connected 
disabilities add up to more than 100 percent, but he is only 
being paid VA compensation at the 100 percent rate.  
Schedular ratings equal to or more than 100 percent are a 
recognition that the veteran is totally disabled, and he is 
being compensated accordingly.  A 100 percent rate is the 
highest rate available.  See, e.g., 38 C.F.R. § 4.25.  
Veterans are, of course, entitled to additional forms of 
compensation - such as the special monthly compensation the 
veteran receives for loss of use of a creative organ - but 
regular disability compensation is maximized at 100 percent.  
Referral for extraschedular consideration is not warranted in 
this case.  In the absence of any evidence that reflects that 
either of these disabilities is exceptional or unusual such 
that the regular schedular criteria are inadequate to rate 
it, referral for consideration of an extraschedular rating is 
not in order.










	(CONTINUED ON NEXT PAGE)


ORDER

A 100 percent evaluation for residuals of ventral hernia, 
diastasis recti, is granted subject to the laws and 
regulations governing the payment of monetary benefits.

A 60 percent evaluation for the residuals of prostate cancer 
including stress incontinence, nocturia and impotence, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

